No. 99-50402
                                 - 1 -

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50402
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,


versus

JOSE RICARDO RUIZ,

                                            Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. A-92-CR-58-1
                          - - - - - - - - - -
                             April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Ricardo Ruiz, federal prisoner #12399-080, appeals from

the district court’s denial of his motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2).     Ruiz has not

identified a retroactive guideline amendment that would lower his

sentencing range.    See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(c), p.s.    Accordingly, the judgment of the district

court is AFFIRMED.    Ruiz’s motion for the appointment of counsel

is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.